JUVENILE COURT PROCEDURAL RULES COMMITTEE
                              FINAL REPORT1

                    Amendment of Pa.R.J.C.P. 512, 610, and 612

       On May 11, 2017, the Supreme Court amended Rule of Juvenile Court
Procedure 512 to require that counsel review a colloquy of post-dispositional rights with
the juvenile after disposition in a delinquency proceeding. Additionally, the juvenile
court would ensure the colloquy had been conducted and the juvenile understood his or
her post-dispositional rights. Rules 610 and 612 were also amended to include this
requirement when there is a change in disposition that aggrieves the juvenile.

       The process reflected in these amendments was guided by prior rulemaking
concerning the use of a written admission colloquy in Rule 407(C). Further, forms used
in several counties to inform juveniles of their post-dispositional rights were examined to
develop the post-dispositional rights colloquy.

       Similar to the requirements of Rule 407, amended Rule 512 places primary
responsibility on the juvenile’s attorney for conveying information about post-
dispositional rights. Likewise, the juvenile court would then conduct an independent
inquiry confirming the juvenile’s understanding. The proposed form in Rule 512(C) is
intended to provide the minimum information to a juvenile; a judicial district may add to
the form pursuant to local rulemaking.

       Rule 610 and Rule 612 were amended to require this colloquy and inquiry when
there is a change in disposition that aggrieves the juvenile. The term “aggrieved” was
selected to indicate that the juvenile must be adversely affected by the decision for the
colloquy and inquiry of post-dispositional rights to be required.




1
    The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.